            Case 3:19-cv-01550-SB      Document 21   Filed 01/28/20    Page 1 of 4




Peter M. (“Mac”) Lacy (OSB # 013223)             Luther L. Hajek (CO Bar # 44303)
Oregon Natural Desert Association                Barclay T. Samford (NM Bar #12323)
2009 NE Alberta St., Ste. 207                    U.S. Department of Justice
Portland, OR 97211                               Environment and Natural Resources
(503) 525-0193                                   Division
lacy@onda.org                                    Natural Resources Section
                                                 999 18th Street
David H. Becker (OSB # 081507)                   South Terrace, Suite 370
Law Office of David H. Becker, LLC               Denver, CO 80202
4110 SE Hawthorne Blvd. # 168                    Telephone: 303-844-1376 (Hajek)
Portland, OR 97214                               Telephone: 303-844-1475 (Samford)
(503) 388-9160                                   Telefax: 303-844-1350
davebeckerlaw@gmail.com                          Email: luke.hajek@usdoj.gov
                                                 Email: clay.samford@usdoj.gov
Attorneys for Plaintiffs
                                                 Attorneys for Defendants

                                                 Caroline Lobdell, Ore. Bar No. 021236
                                                 Tate Justesen, Ore. Bar No. 083741
                                                 Western Resources Legal Center
                                                 9220 SW Barbur Blvd., Suite 119-327
                                                 Portland, OR 97219
                                                 Tel: (503) 768-8500
                                                 Fax: (503) 222-3255
                                                 Email: clobdell@wrlegal.org
                                                 Email: tjustesen@wrlegal.org

                                                 Attorneys for Defendant-Intervenors



                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION



OREGON NATURAL DESERT ASS’N,
et al.,                                          No. 3:19-cv-1550-SB

                       Plaintiffs,               JOINT MOTION FOR SCHEDULING
                                                 ORDER
       v.



                             JOINT MOTION FOR SCHEDULING ORDER
                                             -1-
         Case 3:19-cv-01550-SB         Document 21         Filed 01/28/20    Page 2 of 4




JOSE LINARES, Acting State
Director, BLM Oregon/Washington, et al.,

                       Defendants,

       and

CAHILL RANCHES, INC., an Oregon
Corporation,

                  Defendant-Intervenor.
______________________________________

       Plaintiffs Oregon Natural Desert Association et al. (“ONDA”), defendants Jose Linares et

al. (“BLM”), and defendant-intervenor Cahill Ranches, Inc., file this joint motion asking the

Court to adopt the case schedule set out below. The parties respectfully submit this schedule for

the Court’s review prior to, or in lieu of, the Rule 16 conference scheduled for January 31, 2020.

       ONDA filed this case on September 27, 2019 [ECF 1]. BLM filed an answer on

December 2, 2019 [ECF 8] and defendant-intervenor filed an answer on December 11, 2019

[ECF 13]. ONDA filed an amended complaint [ECF 15] on December 13, 2019. Defendant and

Defendant-Intervenor filed answers on January 15, 2020 [ECF 19, 20].

       ONDA and BLM agree that this case is based on judicial review of an Administrative

Record under the standards of the Administrative Procedure Act (“APA”), 5 U.S.C. § 706, and is

therefore is exempt from Fed. R. Civ. P. 16(b), and from initial disclosures and Fed. R. Civ. P.

26(f). See Fed. R. Civ. P. 26(a)(1)(B)(i), 26(f)(1). ONDA and BLM further agree that under the

APA the case is appropriately resolved on the basis of cross-motions for summary judgment

without need for trial. Defendant-intervenor agrees to abide by the proposed briefing schedule

herein but otherwise takes no position as to other statements of the case.

       The parties have conferred and now jointly move the Court to issue an order setting the

following schedule and plan for resolution of this case:


                             JOINT MOTION FOR SCHEDULING ORDER
                                             -2-
  Case 3:19-cv-01550-SB          Document 21        Filed 01/28/20      Page 3 of 4




02/28/20        Date by which Defendants shall lodge with the Court and provide to
                Plaintiffs the Administrative Record. The Administrative Record in the
                matter is expected to be extremely voluminous and Defendants will lodge
                it on DVD/CD or USB drive under LR 5-1(e)(1)(B). The Administrative
                Record will include an index detailing any items BLM is withholding
                subject to one or more privileges. Counsel for BLM has agreed to serve an
                electronic copy of the Administrative Record by overnight delivery to
                each counsel of record for ONDA and Defendant-Intervenors.

03/20/20        Date by which the parties will lodge a joint status report and propose a
                further schedule.


        The parties do not at this time propose a date by which they will file dispositive

motions because the BLM intends to prepare supplemental NEPA analyses to determine

if further revisions to its sage grouse plans are necessary, including the plan for Oregon

that is the subject of this lawsuit. The timetable for this process is not yet set and the

parties anticipate providing the Court with more information in their proposed joint status

report on March 20, 2020.


DATED this 28th day of January 2020.

                                        Respectfully Submitted,


                                        s/ Peter M. Lacy
                                        ____________________________________

                                        Peter M. (“Mac”) Lacy
                                        Oregon Natural Desert Association

                                        Of Attorneys for Plaintiffs

                                        //
                                        //
                                        //
                                        //



                      JOINT MOTION FOR SCHEDULING ORDER
                                      -3-
Case 3:19-cv-01550-SB   Document 21    Filed 01/28/20   Page 4 of 4




                            PRERAK SHAH
                            Acting Deputy Assistant Attorney General
                            Environment and Natural Resources Division

                            s/ Barclay T. Samford
                            ____________________________________

                            BARCLAY T. SAMFORD, Trial Attorney
                            LUTHER L. HAJEK, Trial Attorney
                            U.S. Department of Justice

                            Attorneys for Defendants


                            s/ Caroline Lobdell
                            ____________________________________

                            Caroline Lobdell
                            Western Resources Legal Center

                            Of Attorneys for Defendant-Intervenor




              JOINT MOTION FOR SCHEDULING ORDER
                              -4-
